MEMORANDUM **
Faron Earl Tisher, an Arizona state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action against prison officials. We have jurisdiction under 28 U.S.C. § 1291, and we affirm for the reasons set forth in the district court orders dated December 16, 2002 and May 14, 2003. However, since the dismissal was *163without prejudice, Tisher is not precluded from filing a new action. See McGuckin v. Smith, 974 F.2d 1050, 1058 (9th Cir.1992) (noting that one effect of a dismissal without prejudice is to “end the litigation in the court involved but not to act as an adjudication on the merits or to bar the filing of a similar action in another court.”), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).
We decline to consider Tisher’s contentions raised for the first time on appeal. See Ganwich v. Knapp, 319 F.3d 1115, 1120 n. 8 (9th Cir.2003).
Tisher’s remaining contentions lack merit.
Tisher’s motion to supplement the record on appeal is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.